PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/453,955
Filing Date: 9 Mar 2017
Appellant(s): GRENIER, Adrien



__________________
Gary J. Foose
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 02/16/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/18/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
A. 103 Rejection of Claims 1 and 13
Appellant argues that the Office Action does not establish a prima facie case of obviousness because the Office Action fails to consider each element of the claims (Appeal Brief, pg. 2). Appellant alleges that since the Office Action cites Faulks to teach discrete integral second regions with each of the ends being closed, the combination of these features from Faulks into Curro would result in no portions of the acquisition layer forming portions of the wearer-facing surface in the non-uniform interruptions (Appeal Brief, pg. 3).
However, as set forth in the Office Action, the combination of Curro/Hammons discloses all of the claim limitations except for each of the discrete integral second regions comprise ends opposite one another, and wherein each of the ends is closed. Faulks teaches projections (90, Fig. 17) that are in the form of enclosed domes. This is different from the tunnel-shaped projections of both Curro (Figs. 12, 13, and 18) and Hammons (Fig. 17). The Office Action does not modify the laminate structure formed by Curro/Hammons with the further modification by Faulks. Instead, merely the shape of the projections are being modified to result in a completely enclosed void space rather does teach all of the claimed limitations and is not in error.
Appellant also alleges that the Office Action fails to establish a prima facie case of obviousness because no articulated reasoning with rational underpinning is stated to support the legal conclusion of obviousness, and that therefore the rejection is conclusory (Appeal Brief, pg. 3). Appellant argues that the Office Action provides no indication why one skilled in the art would substitute the tunnel-shaped protrusions of Curro/Hammons with the dome-shaped protrusions of Faulks (Appeal Brief, pg. 4). 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so can be found in the knowledge generally available to one of ordinary skill in the art. In the field of absorbent articles, protrusions and projections are well known. Further, tunnel-shaped projections are well .
Appellant further argues that there is no suggestion or motivation to make the proposed modification since the proposed modification would render the prior art unsatisfactory for its intended purpose (Appeal Brief, pg. 5). Appellant cites to Curro ¶ [0103] which discusses that “rapid fluid transport is further increased due to the ability of fluid to enter the web 1 via the voids 10 created by tufts 6” (Appeal Brief, pg. 5). Appellant then states that the principle of operation of Curro is projections with voids having lateral entry capability for rapid fluid transport, and that closing these projections renders Curro unsatisfactory for this purpose due to the lack of possible lateral entry (Appeal Brief, pg. 5).
However, Curro states in the background of the invention that fibrous webs are well known and often desired to have “bulky texture and/or softness”, that there is “a continuing need for a low cost fibrous web having soft, bulky properties” and a need for a method of inexpensively making such a web for disposable consumer products (Curro, (¶ [0003-0007]). Curro further states that, when being used as a topsheet for a 
B. 103 Rejections of Claims 10, 11, 12, and 20
Appellant does not specifically argue the rejections of Claims 10 and 20, which depend upon Claims 1 and 13 respectively, or the rejections of Claims 11 and 12, which depend on Claim 1.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA R ARBLE/Examiner, Art Unit 3781                                                                                                                                                                                                        
Conferees:

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781                                                                                                                                                                                                        

/JENNIFER ROBERTSON/TC 3700 TQAS Detailee
                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.